DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1-7 and 10-13 are allowable. Claims 11-13 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 05/18/2021, is hereby withdrawn and claim 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter/Reason for Allowance
Claims 1, 4, 7, and 11-13 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1, 4, 7 and 11-13 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) converting the first data into second data corresponding to the identified particular information, the second data having a second format to be inputted to the printer, the second data including as a header, a command indicative of an instruction for inputting data to the printer by one-way communication; and partial data including basic data that is binary data corresponding to the CSV database; and outputting the second data.

Claims 2, 3 and 10 are allowed. The following is an examiner's statement of reasons for allowance: The claims 2, 3 and 10 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) converting the first data into second data corresponding to the identified particular information, the second data having a second format to be inputted to the printer; and outputting the second data, wherein the particular information is indicative of the structure of the data after conversion; wherein the structure of the data is indicative of arrangement positions of a plurality of partial data included in the first data; and wherein the converting the first data includes: arranging the plurality of partial data at the arrangement positions indicated by the identified particular information; and converting the arranged plurality of partial data into the second data.

Claims 5 and 6 are allowed. The following is an examiner's statement of reasons for allowance: The claims 5 and 6 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) wherein the converting the first data includes: converting a first character code of the first data into a second character code, the second character code being indicated by the identified particular information; arranging the plurality of partial data at the arrangement positions indicated by the particular information, thereby generating third data having a third format; converting the arranged plurality of partial data into the second data; and wherein the set of program instructions includes an API configured to convert the first data into the second data.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2018/0165048 to Ikeda which teaches an image data processing controller includes circuitry to receive, from a server, output target image information, and command information including a description of process setting information in a first format used for generating and outputting an image, set description conversion setting information to one or more specific job receiving units, convert, when the description of process setting information in the first format is not interpretable by the image data processing controller, the description of process setting information in the first format into the description of process setting information in a second format interpretable by the image data processing controller by referencing the set description conversion setting information, and generate image drawing information to be used by an image generator based on the output target image information, and the command information including the description of process setting information in at least one of the first and second format. However, Ikeda fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.      

The other prior art is US Publication No. 2008/0259398 to Osuka et al. which teaches a print data creation apparatus connectable to a printer for printing on a print medium to create print data to be printed by the printer, the print data creation apparatus includes a display device that displays a variety of information, a setting alteration screen display control device that displays a setting alteration screen used to change settings of the printer, a setting file storage device that store a setting file including setting information to be referred by a printer driver, a setting file alteration device that changes contents of the setting file stored in the setting file storage device based on the settings of the printer changed, an update information creation device that creates update information which updates firmware of the printer in response to a change in the setting file, and an update information transmission device that transmits the update information created to the printer. However, Osuka et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.     
 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675